             Case 19-01565-RLM-13                           Doc          Filed 06/16/20          EOD 06/16/20 11:49:07                     Pg 1 of 7
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 5XVVHOO5RJHU%RHOGW .DWKHULQH/XF\%RHOGW
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        6RXWKHUQ'LVWULFWRI,QGLDQD
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                     

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :(//6)$5*2%$1.1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                        
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                                         
                                                                                                           1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
              5XVVHOO5RJHU%RHOGW .DWKHULQH/XF\%RHOGW                                                      
        Case 19-01565-RLM-13
      Debtor 1                                   DocLast Name
                                                              Filed 06/16/20
              _____BB_________________________________________________
              First Name      Middle Name
                                                                                      EODCase
                                                                                          06/16/20        11:49:07
                                                                                              number (LINQRZQ)             Pg 2 of 7
                                                                                                                ______________________



 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Jeremy Anthony
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    06/16/2020
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Anthony, Jeremy                                                            VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
           Case 19-01565-RLM-13                   Doc         Filed 06/16/20        EOD 06/16/20 11:49:07     Pg 3 of 7
                        UNITED STATES BANKRUPTCY COURT
                                                            Southern District of Indiana


                                                        Chapter 13 No. 1901565
                                                        Judge: Robyn L. Moberly

In re:
Russell Roger Boeldt & Katherine Lucy Boeldt
                                               Debtor s 

                                               CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before June 17, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                                %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                        Russell Roger Boeldt & Katherine Lucy Boeldt
                                        12502 Lantern Rd APT#

                                        Fishers IN 46038



                                       %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                        N/A




Debtor’s Attorney:                     %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                        Anthony David Shull
                                        Geraci Law L.L.C.
                                        55 East Monroe Street # 3400

                                        Chicago IL 60603


                                       %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                       N/A




Trustee:                               %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                        John Morgan Hauber
                                        Office of John M. Hauber, Chapter 13 Trustee
                                        320 N. Meridian St., Ste. 200

                                        Indianapolis IN 46204

                                                               @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                               /s/Jeremy Anthony
                                                                VP Loan Documentation
                                                                Wells Fargo Bank, N.A.
Case 19-01565-RLM-13     Doc Filed 06/16/20
                 Return Mail Operations
                                                                                           EOD
                                                                                           Escrow06/16/20    11:49:07
                                                                                                 Review Statement                              Pg 4 of 7
                                                                                           For informational purposes only
                                    PO Box 14547
                                    Des Moines, IA 50306-4547                              Statement Date:                                   June 8, 2020
                                                                                           Loan number:
                                                                                           Property address:
                                                                                               12502 N LANTERN ROAD
                                                                                               FISHERS IN 46038-2883



                                                                                           Customer Service
                                                                                                Online                          Telephone
                                                                                                wellsfargo.com                  1-800-340-0473
             KATHERINE BOELDT
                                                                                                Correspondence                  Hours of operation
             RUSSELL BOELDT                                                                     PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
             12502 N LANTERN ROAD                                                               Des Moines, IA 50306
             FISHERS IN 46038                                                                   To learn more, go to:
                                                                                                wellsfargo.com/escrow


                                                                                                  We accept telecommunications relay service calls



   PLEASE NOTE: If you are presently seeking relief (or have previously been granted
   relief) under the United States Bankruptcy Code, this statement is being sent to you
   for informational purposes only. The summaries below are based on the terms of the
   loan and are provided for informational purposes only.

   These amounts are governed by the terms of the loan unless otherwise reduced by an
   order of the bankruptcy court. Because the amounts billed for the escrow items can
   change over time, we review the escrow account at least once per year to ensure there
   will be enough money to make these payments. Once the review is complete, we send
   the escrow review statement, also known as the escrow account disclosure statement.
                                                                                            The escrow account has an overage of
   Here’s what we found:                                                                                  $37.41
     • Required minimum balance: The escrow account balance is projected to be
        above the required minimum balance. This means there is an overage.

   If payments required under the bankruptcy plan have not been made, any escrow
   overage will be held in the escrow account.

     •   Payments: As of the August 1, 2020 payment, the contractual portion of the
         escrow payment decreases.



     Part 1 - Mortgage payment
      New Payment                   The new total payment will be $915.49
                                     Previous payment through New payment beginning with
                                     07/01/2020 payment date   the 08/01/2020 payment

    Principal and/or interest                  $638.68                  $638.68                         No action required
    Escrow payment                              $279.77                  $276.81
                                                                                            Starting August 1, 2020 the new contractual
    Total payment amount                      $918.45                   $915.49             payment amount will be $915.49




   See Page 2 for additional details.
                                                                                                                                                Page 2 of 3
Case 19-01565-RLM-13                          Doc           Filed 06/16/20                  EOD 06/16/20 Loan
                                                                                                         11:49:07
                                                                                                              Number:                          Pg 5 of 7
    Part 2 - Payment calculations
   For the past review period, the amount of the escrow items was $3,231.18. For the coming year, we expect the amount paid from escrow to be
   $3,321.68.

   How was the escrow payment calculated?
   To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
   escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
   determine the escrow amount.

   The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
   through the date of the analysis.



   Escrow comparison

                                                                                                                                          New monthly
                                      08/18 - 07/19     04/19 - 03/20 08/19 - 06/20         08/20 - 07/21
                                                                                                                         # of               escrow
                                        (Actual)          (Actual)      (Actual)             (Projected)
                                                                                                                        months              amount

   Property taxes                           $1,272.50         $1,273.08         $1,305.12       $1,352.16        ÷         12       =           $112.68
   Property insurance                       $1,357.00        $1,304.00         $1,304.00        $1,304.00        ÷         12       =          $108.67
   Total taxes and insurance               $2,629.50          $2,577.08        $2,609.12        $2,656.16        ÷         12       =          $221.35
   Escrow shortage                           $616.84             $0.00            $28.62            $0.00
   Mortgage insurance                        $694.72           $683.52           $622.06          $665.52        ÷         12       =           $55.46

   Total escrow                            $3,941.06         $3,260.60         $3,259.80        $3,321.68                                      $276.81


   Projected escrow account activity over the next 12 months
   To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
   greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
   balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                     (Calculated in Part 3 - Escrow account projections
   Lowest projected escrow balance April, 2021                                      -$9.64           table)

   Bankruptcy adjustment‡                                              +          $489.75

   Minimum balance for the escrow account†                             -          $442.70            (Calculated as: $221.35 X 2 months)


   Escrow overage                                                      =            $37.41


   ‡
    This adjustment of $489.75, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
   confirmed bankruptcy plan.
   †
    The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
   account, we add the yearly escrow payments, and divide by 12 (this amount does not include mortgage insurance). We take this amount and multiply
   it by 2 as allowed by state laws and/or the mortgage contract to determine the cash reserve.
Case 19-01565-RLM-13                          Doc           Filed 06/16/20                      EOD 06/16/20 Loan
                                                                                                             11:49:07
                                                                                                                  Number:
                                                                                                                                                             Pg
                                                                                                                                                             Page 36of of
                                                                                                                                                                       3  7

    Part 3 - Escrow account projections
   Escrow account projections from August, 2020 to July, 2021
                                           What we
                Payments to                expect to                                                                     Projected escrow        Balance required
   Date           escrow                    pay out         Description                                                      balance              in the account
   Jul 2020                                                 Starting balance                                                    $654.37                    $1,106.71
   Aug 2020           $276.81                   $55.46      FHA Insurance                                                       $875.72                    $1,328.06
   Sep 2020           $276.81                   $55.46      FHA Insurance                                                      $1,097.07                   $1,549.41
   Oct 2020           $276.81                   $55.46      FHA Insurance                                                      $1,318.42                   $1,770.76
   Oct 2020              $0.00                 $676.08      HAMILTON CO (4)(W)(999)                                             $642.34                    $1,094.68
   Nov 2020           $276.81                   $55.46      FHA Insurance                                                       $863.69                    $1,316.03
   Dec 2020           $276.81                   $55.46      FHA Insurance                                                     $1,085.04                    $1,537.38
   Jan 2021           $276.81                   $55.46      FHA Insurance                                                     $1,306.39                    $1,758.73
   Feb 2021           $276.81                   $55.46      FHA Insurance                                                      $1,527.74                   $1,980.08
   Mar 2021           $276.81                   $55.46      FHA Insurance                                                      $1,749.09                   $2,201.43
   Mar 2021              $0.00               $1,304.00      STATE FARM INS                                                      $445.09                     $897.43
   Apr 2021           $276.81                   $55.46      FHA Insurance                                                       $666.44                    $1,118.78
   Apr 2021              $0.00                 $676.08      HAMILTON CO (4)(W)(999)                                              -$9.64                    $442.70
   May 2021           $276.81                   $55.46      FHA Insurance                                                        $211.71                    $664.05
   Jun 2021           $276.81                   $55.46      FHA Insurance                                                       $433.06                     $885.40
   Jul 2021           $276.81                   $55.46      FHA Insurance                                                       $654.41                    $1,106.75

   Totals            $3,321.72                $3,321.68



    Part 4 - Escrow account history
   Escrow account activity from August, 2019 to July, 2020
                         Deposits to escrow                   Payments from escrow                                                         Escrow balance
      Date      Actual      Projected Difference          Actual   Projected Difference                 Description            Actual         Projected Difference
   Aug 2019                                                                                         Starting Balance           -$1,077.39      $1,102.14      -$2,179.53
   Aug 2019      $281.02         $277.38        $3.64        $0.00          $56.96       -$56.96    FHA Insurance               -$796.37       $1,322.56      -$2,118.93

   Aug 2019        $0.00          $0.00         $0.00       $56.96             $0.00      $56.96    FHA Insurance               -$853.33       $1,322.56      -$2,175.89

   Sep 2019      $281.02         $277.38        $3.64        $0.00          $56.96       -$56.96    FHA Insurance               -$572.31       $1,542.98      -$2,115.29

   Sep 2019        $0.00          $0.00         $0.00       $56.96             $0.00      $56.96    FHA Insurance               -$629.27       $1,542.98      -$2,172.25

   Oct 2019      $274.78         $277.38       -$2.60        $0.00          $56.96       -$56.96    FHA Insurance               -$354.49       $1,763.40      -$2,117.89

   Oct 2019        $0.00          $0.00         $0.00      $629.04        $644.04        -$15.00    HAMILTON CO (4)(W)(999)     -$983.53       $1,119.36      -$2,102.89

   Oct 2019        $0.00          $0.00         $0.00       $56.96             $0.00      $56.96    FHA Insurance             -$1,040.49       $1,119.36      -$2,159.85

   Nov 2019      $549.56         $277.38      $272.18        $0.00          $56.96       -$56.96    FHA Insurance               -$490.93       $1,339.78      -$1,830.71

   Nov 2019        $0.00          $0.00         $0.00       $56.96             $0.00      $56.96    FHA Insurance               -$547.89       $1,339.78      -$1,887.67

   Dec 2019      $274.78         $277.38       -$2.60        $0.00          $56.96       -$56.96    FHA Insurance                -$273.11      $1,560.20      -$1,833.31

   Dec 2019        $0.00          $0.00         $0.00       $56.96             $0.00      $56.96    FHA Insurance               -$330.07       $1,560.20      -$1,890.27

   Jan 2020       $279.77        $277.38        $2.39        $0.00          $56.96       -$56.96    FHA Insurance                -$50.30       $1,780.62      -$1,830.92

   Jan 2020        $0.00          $0.00         $0.00       $56.96             $0.00      $56.96    FHA Insurance               -$107.26       $1,780.62      -$1,887.88

   Feb 2020       $279.77        $277.38        $2.39        $0.00          $56.96       -$56.96    FHA Insurance                 $172.51     $2,001.04       -$1,828.53

   Feb 2020        $0.00          $0.00         $0.00       $56.96             $0.00      $56.96    FHA Insurance                $115.55      $2,001.04       -$1,885.49

   Feb 2020        $0.00          $0.00         $0.00     $1,304.00            $0.00   $1,304.00    STATE FARM INS             -$1,188.45     $2,001.04       -$3,189.49

   Mar 2020      $839.31         $277.38      $561.93       $56.96          $56.96         $0.00    FHA Insurance               -$406.10       $2,221.46      -$2,627.56

   Mar 2020        $0.00          $0.00         $0.00        $0.00      $1,357.00      -$1,357.00   STATE FARM INS              -$406.10        $864.46       -$1,270.56

   Apr 2020        $0.00         $277.38     -$277.38        $0.00          $56.96       -$56.96    FHA Insurance               -$406.10      $1,084.88       -$1,490.98

   Apr 2020        $0.00          $0.00         $0.00      $676.08        $644.04         $32.04    HAMILTON CO (4)(W)(999)    -$1,082.18       $440.84       -$1,523.02

   Apr 2020        $0.00          $0.00         $0.00       $55.46             $0.00      $55.46    FHA Insurance              -$1,137.64       $440.84       -$1,578.48

   May 2020       $279.77        $277.38        $2.39        $0.00          $56.96       -$56.96    FHA Insurance               -$857.87        $661.26       -$1,519.13

   May 2020        $0.00          $0.00         $0.00       $55.46             $0.00      $55.46    FHA Insurance               -$913.33        $661.26       -$1,574.59

   Jun 2020     $1,398.85        $277.38     $1,121.47       $0.00          $56.96       -$56.96    FHA Insurance                $485.52        $881.68         -$396.16
   (estimate)

   Jun 2020        $0.00          $0.00         $0.00       $55.46             $0.00      $55.46    FHA Insurance                $430.06        $881.68         -$451.62

   Jul 2020       $279.77        $277.38        $2.39       $55.46          $56.96         -$1.50   FHA Insurance                $654.37       $1,102.10        -$447.73
   (estimate)

   Totals       $5,018.40     $3,328.56     $1,689.84     $3,286.64     $3,328.60        -$41.96




  Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
  reserved. NMLSR ID 399801 9/19
Case 19-01565-RLM-13   Doc   Filed 06/16/20   EOD 06/16/20 11:49:07   Pg 7 of 7
